DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US-20130115128-A1), hereinafter Lawrence.
	Regarding Claim 1, Lawrence teaches copper zinc alloys ([0002]) with the composition shown in Table 1.
Table 1
Element
Claim
Lawrence
Citation
Relationship
Zn
28-55
35-45
[0017]
Within
P
0.5-2
0.1-6
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10


 

It is noted that what percentage content are considered impurities is not established in the specification, for the purposes of this action, 0.1% or less will be used as the threshold for impurities as this value is lower than any of the claimed ranges.
In regards to the P content, Lawrence further teaches that lesser amounts provide additional benefit ([0028]) therefore a person having ordinary skill in the art would seek to use the lower half of the range resulting in a P content of 0.1-3% by weight.
Lawrence does not explicitly disclose a conductivity or hardness of the copper zinc alloy.
	It is noted that the “3.6[Zn] – 55 HBW or more” is considered to require a hardness in HBW of 3.6 times the amount of zinc, minus 55, or greater.
It is noted that the processing according to the instant specification is casting or forging a cast product optionally followed by heat treatment (P. 27 Par. 3).
Lawrence further teaches the processing including casting and forging ([0048]-[0049]) and optional annealing ([0032]) which is the same as the specification’s casting or forging a cast product optionally followed by heat treatment. 
Since Lawrence teaches the composition according to the claims and the processing according to the specification, a person having ordinary skill in the art would expect the claimed copper-zinc alloy has an electrical conductivity of 10 to 33% IACS and a hardness of 3.6[Zn]-55 HBW or more, where [Zn] denotes the Zn content in mass% to flow naturally from the copper zinc alloy according to Lawrence.

	Regarding Claim 2, Lawrence teaches the claim elements as discussed above. The composition and processing of Lawrence as discussed above overlap with the requirements of Claim 2. Lawrence does not require a content of Mn or Sn which is within the claimed 3% or less Mn and 2% or less Sn.

	Regarding Claims 3-4, Lawrence teaches the claim elements as discussed above. Lawrence further teaches the invention producing particles which are intermetallic compounds ([0004]-[0005]) which are smaller than the prior art ([0029]) but Lawrence does not explicitly disclose a size of the intermetallic particles.
	Since Lawrence teaches a content of intermetallic particles as well as the composition according to the claims and the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed average diameter of intermetallic compound particles is 5 µm or less to flow naturally from the copper-zinc alloy according to Lawrence.

Claims 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US-20130115128-A1), hereinafter Lawrence, in view of Ignberg (US-20080202653-A1), hereinafter Ignberg.
	Regarding Claim 6, Lawrence teaches the claim elements as discussed above. Lawrence teaches a composition as shown in Table 2.
Table 2
Element
Claim
Lawrence
Citation
Relationship
Zn
44-47
35-45
[0017]
Overlapping
P
0.5-2
0.1-3
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Ignberg teaches an alloy containing copper and zinc ([0001]) which contains 42-48% zinc in order to beneficially prevent brittleness by ensuring a β-phase rather than a γ-phase ([0015]-[0016]) which is the same as the claimed the copper-zinc alloy has a metallographic structure having a matrix phase of a β phase.
	It would be obvious to a person having ordinary skill in the art to apply the zinc content of Ignberg to the copper zinc alloy according to Lawrence in order to beneficially prevent brittleness as discussed above. 
	Lawrence as modified by Ignberg teaches a composition as shown in Table 3.
Table 3
Element
Claim
Lawrence and Ignberg
Citation
Relationship
Zn
44-47
42-45
[0017]
Overlapping
P
0.5-2
0.1-3
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, the claimed intermetallic compound particles would flow naturally from Lawrence.

	Regarding Claim 10, Lawrence as modified by Ignberg teaches the claim elements as discussed above. Lawrence as modified by Ignberg teaches a composition as shown in Table 4.

Table 4
Element
Claim
Lawrence and Ignberg
Citation
Relationship
Zn
40-55
42-45
[0017]
Within
Mn
1-6
0.1-6
[0028]
Overlapping
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, the claimed electrical conductivity and hardness would flow naturally from Lawrence.

Regarding Claim 11, Lawrence as modified by Ignberg teaches the claim elements as discussed above. Lawrence as modified by Ignberg teaches a composition as shown in Table 5.
Table 5
Element
Claim
Lawrence and Ignberg
Citation
Relationship
Zn
40-55
42-45
[0017]
Within
Mn
1-6
0.1-6
[0028]
Overlapping
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

The claimed electrical conductivity and hardness would flow naturally from Lawrence as discussed above. 

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US-20130115128-A1), hereinafter Lawrence, in view of Ignberg (US-20080202653-A1), hereinafter Ignberg, and in view of Fujii (JP-2010227964-A), hereinafter Fujii.
	Regarding Claim 8, Lawrence as modified by Ignberg teaches the claim elements as discussed above. Lawrence as modified by Ignberg teaches the composition shown in Table 6.
Table 6
Element
Claim
Lawrence and Ignberg
Citation
Relationship
Zn
44-47
42-45
[0017]
Overlapping
P
0.8-1
0.1-3
[0028]
Encompassing
Sn
1-1.1
0.1-3
[0028]
Encompassing
Mn
1.4-2
0.1-3
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, Lawrence as modified by Ignberg teaches the claimed metallographic structure and the claimed electrical conductivity, hardness, and intermetallic compound particles would flow naturally from Lawrence.

It would be obvious to a person having ordinary skill in the art to apply the Sn content according to Fujii to the copper-zinc alloy according to Lawrence as modified by Ignberg in order to beneficially prevent corrosion as discussed above. 

Regarding Claim 12, Lawrence as modified by Ignberg and Fujii teaches the claim elements as discussed above. Lawrence as modified by Ignberg and Fujii teaches the composition shown in Table 7.
Table 7
Element
Claim
Lawrence, Ignberg, and Fujii
Citation
Relationship
Zn
44-47
42-45
[0017]
Overlapping
Sn
1-1.1
About 1%
Discussed above
Overlapping
Mn
1.4-2
0.1-3
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, Lawrence as modified by Ignberg teaches the claimed metallographic structure and the claimed electrical conductivity, hardness, and intermetallic compound particles would flow naturally from Lawrence.


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US-20130115128-A1), hereinafter Lawrence, in view of Ignberg (US-20080202653-A1), hereinafter Ignberg, in view of Fujii (JP-2010227964-A), hereinafter Fujii, and in view of Shapiro (US-4249942-A), hereinafter Shapiro.
	Regarding Claim 8, Lawrence as modified by Ignberg and Fujii teaches the claim elements as discussed above. Lawrence as modified by Ignberg and Fujii teaches the composition shown in Table 8.
Element
Claim
Lawrence, Ignberg, and Fujii
Citation
Relationship
Zn
44-47
42-45
[0017]
Overlapping
P
0.8-1
0.1-3
[0028]
Encompassing
Sn
1-1.1
About 1%
Discussed above
Overlapping
Mn
1.4-2
0.1-3
[0028]
Encompassing
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, Lawrence as modified by Ignberg teaches the claimed metallographic structure and the claimed electrical conductivity, hardness, and intermetallic compound particles would flow naturally from Lawrence.
	Shapiro teaches a copper base alloy which includes 1-4% manganese which beneficially improves the stress relaxation resistance (Col. 4 L. 20-39). Shapiro further teaches the benefit leveling off above 2% manganese (Col. 4 L. 20-39) therefore a person having ordinary skill in the art would use 1-2% manganese which overlaps the claimed 1.4-2% Mn.


Regarding Claim 12, Lawrence as modified by Ignberg, Fujii, and Shapiro teaches the claim elements as discussed above. Lawrence as modified by Ignberg, Fujii, and Shapiro teaches the composition shown in Table 8.
Table 8
Element
Claim
Lawrence, Ignberg, and Fujii
Citation
Relationship
Zn
44-47
42-45
[0017]
Overlapping
Sn
1-1.1
About 1%
Discussed above
Overlapping
Mn
1.4-2
1-2%
Discussed above
Overlapping
Cu
Balance
At least 50%
Claim 1
Equivalent
Impurities

S: 0.006-0.1
Claim 10



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
As discussed above, Lawrence as modified by Ignberg teaches the claimed metallographic structure and the claimed electrical conductivity, hardness, and intermetallic compound particles would flow naturally from Lawrence.



Response to Arguments
Applicant’s arguments, see P. 9 Par. 2-3, filed 11/11/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6, 8, and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736